Concurring Opinion by
Me. Justice Eagen:
A district attorney does not have any common law power of subpoena, nor has such ever been specifically *522granted by statute. Tbe powers and functions of tbe office are basically defined in tbe Act of May 3, 1850, P.L. 654, §1. Under §18(b) of the Act of April 21, 1949, P.L. 665, 53 P.S. §13133(b), pursuant to which the Philadelphia Home Rule Charter was adopted, the city is specifically precluded from limiting or enlarging upon the powers of the offices which were already fixed by the legislature. Hence, whether or not the office of the district attorney of Philadelphia is a “city office” and within its Home Rule Charter, the city could not validly enlarge upon the powers thereof. If §8-409 of the Philadelphia Home Rule Charter is construed to apply to the district attorney, it would clearly constitute an attempt by the city to enlarge upon the power of that office which it legally may not do.
I, therefore, concur in the result reached in the opinion of Mr. Justice Roberts.